 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDover Stone & Sand Corp. and Robert HansenLocal 445, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica and Robert Hansen. Cases 3-CA-10711 and 3-CB-393922 December 1983DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 22 April 1983 Administrative Law JudgeWallace H. Nations issued the attached decision.The General Counsel filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.I We agree with the judge's finding that Robert Hansen's complaintswere not protected under the Act. Hansen's repeated complaints were re-lated to four subjects: the recall by the Respondent in May 1981 of driverBob Kuchenmeister to do carpentry work prior to the recall of Hansen,who had more seniority than Kuchenmeister; the Respondent's assign-ment of overtime to all drivers, including Hansen; the condition of thehopper used by drivers for unloading sand and gravel; and the conditionof Hansen's truck. As to the recall of Kuchenmeister, the Union informedboth the Respondent and Hansen that Kuchenmeister's recall was properand did not violate the parties' collective-bargaining agreement. As to theassignment of overtime, all drivers, except Hansen, affirmatively request-ed overtime work through their union steward. As to the condition ofthe hopper, all drivers used the hopper daily, and only Hansen com-plained about its condition. Lastly, as to the condition of Hansen's truck,Hansen almost daily brought his truck to the mechanic for repairs around3:30 p.m.. I hour before quitting time, and the mechanic made all neces-sary repairs as soon as possible, although he refused to make certain re-pairs which did not relate to the safety of the truck, e.g., broken runninglights used for nighttime driving which Hansen did not do Yet Hansencontinued to complain about the mechanic's failure to make repairs asquickly as Hansen wished and the mechanic's refusal to make repairswhich where unnecessary. The record thus demonstrates that Hansen'scomplaints were motivated by personal reasons unrelated to a good-faithconcern that the safety or other provisions of the collective-bargainingagreement be followed, especially given the Union's both implicit and ex-plicit approval of the Respondent's actions underlying Hansen's com-plaints. Under the circumstances we find that Hansen's complaints werenot made in good faith and thus did not constitute protected activity.Compare OMC Stern Drive, 253 NLRB 486 fn. 2 (1980), enfd. 676 F.2d698 (7th Cir. 1982). In making this finding we do not rely on the fact, asdid the judge, that Hansen never filed a grievance over any of his com-plaints.268 NLRB No. 66DECISIONSTATEMENT OF THE CASEWALLACE H. NATIONS, Administrative Law Judge:Upon charges brought on October 20, 1981, by RobertG. Hansen (Hansen) a complaint issued against DoverStone & Sand Corporation (the Respondent Employer)and Local 445, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America (theRespondent Union), alleging that the Respondent Em-ployer unlawfully discharged Hansen and that the Re-spondent Union arbitrarily refused to process a grievanceon Hansen's discharge, all in violation of the Act. Ahearing was held on July 19-20, 1982, at Poughkeepsie,New York. A brief in this matter was filed by the Gener-al Counsel.I. THE BUSINESS OF THE RESPONDENT EMPLOYERDover Stone & Sand Corporation is engaged at DoverPlains, New York, in the processing, sale, and transporta-tion or gravel, sand, and related products: The Respond-ent Employer has admitted the jurisdictional allegationsof the complaint and I find that the Respondent is an em-ployer within the meaning of the Act and that it will ef-fectuate the policies of the Act to assert jurisdiction inthis case.II. THE LABOR ORGANIZATIONLocal 445, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America (theUnion), is a labor organization within the meaning of theAct.Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. Allegations Relating to the Discharge of HansenDover is engaged at its Dover Plains location in theprocessing and hauling of gravel, sand, and related prod-ucts. In hauling materials, Dover utilizes dump trailersdriven by drivers represented by Local 445. Due to theseasonal nature of its operations, drivers are generallylaid off at the end of December and recalled the follow-ing April. As provided in the labor agreement betweenDover and Local 445, layoffs and recalls are by seniori-ty. Hansen started as a driver with Dover in 1975. By1981,1 he was the number four driver for purposes of se-niority.Following the winter layoff, Hansen was recalled toDover in June. He worked approximately 2 weeks beforebeing laid off for lack of work. According to his testimo-ny, Hansen became ill on the evening of September 3. Inthe early morning of September 4, Hansen phoned in toDover and reached its president, Dominick Maccarini.Hansen asked for the union shop steward, Robert Dorn.Hansen informed Dorn that he was stricken with diar-rhea and would not be available to drive. On the after-noon of September 4, Maccarini left instructions forDorn to go to Hansen's house with termination checksUnless otherwise indicated all dates referred to are in 1981.448 DOVER STONE & SAND CORP.and to give them to Hansen if Hansen was not sick. Ithad been reported to Maccarini that Hansen had been ina local tavern drinking and making disparaging remarksabout his work and his job. When Dorn arrived at Han-sen's residence, he found Hansen washing his car andgave Hansen the termination checks after Hansen admit-ted that he had been drinking the night before. Thesefacts were reported to Maccarini. Dorn then told Hansenthat he should contact the union local representative,William McConnell.Hansen ultimately contacted McConnell on September7, and was informed by McConnell that a meeting wouldtake place at Dover on September 8. Upon arriving atDover on September 8, McConnell met with Hansen andinformed him that he wanted to speak individually withMaccarini for a few minutes before Hansen came intothe meeting. At this time, Hansen gave McConnell anemergency room report to verify his earlier illness.McConnell then met with Maccarini who related that hebelieved on September 3 Hansen had fought with otherdrivers and had not put his vehicle away for the eveningor fueled the vehicle. McConnell suggested that Maccar-ini chew Hansen out and thereafter all the parties couldforget about the incident. Maccarini replied he wouldnot change his mind on the termination.Maccarini indicated that the immediate reason forHansen's termination was his belief that Hansen was nottruly ill and that his absence on September 4 caused theidling of an expensive piece of equipment for the day. Healso candidly admitted that part of the reason for the dis-charge was his belief that Hansen did not want to workfor Dover because of an accumulation of incidents andcomplaints over a period of time. As it is important todetermine whether or not Hansen's actions and com-plaints were protected under the Act, a discussion ofeach follows.1. The Kuchenmeister incidentIn 1981, Bob Kuchenmeister was a driver with Doverand held the seventh position on the seniority list. InMay 1981, at a time when Hansen was on layoff status,Dover had Kuchenmeister do carpentry work at theplant facility. This work was not bargaining unit work.Upon recall in June, Hansen approached Maccarini tocomplain about Kuchenmeister's performing carpentrywork. He was referred to shop steward Dorn. Hansenalso complained about the Kuchenmeister carpentrywork to business representative McConnell. McConnellinformed Hansen that as long as Kuchenmeister was notdoing bargaining unit work there was no problem withhis doing carpentry work at the facility. Hansen askedMcConnell why he (Hansen) could not do it and was in-formed that it was because he did not have any carpen-try skills. McConnell also checked with his union superi-or to verify that there was no violation of the contractor its seniority provisions by Kuchenmeister performingcarpentry work for Dover. He was informed that therewas no problem with it. Hansen, however, continuedcomplaining about the Kuchenmeister carpentry work tothe union representatives and to fellow employees. TheGeneral Counsel urges that, prior to 1981, carpentrywork at the Dover facility was performed by shop stew-ard Hank Dorn, the number I man on the seniority list.He urges that, if Dorn had continued to do carpentrywork rather than Kuchenmeister, another driver couldhave been recalled and the remaining laid-off driverscould advance for recall purposes. However, Dorn testi-fied that the carpentry work was given to him by Doverprimarily in the winter to keep him working and thatonly on one occasion would there have been any overlapbetween the time that he was to do carpentry work andthe time that drivers were needed. Consequently, I canfind no merit in the General Counsel's argument thatHansen's complaints about Kuchenmeister's good fortunein finding carpentry work during the layoff period hasanything to do with Hansen's ability to get bargainingunit work.2. Overtime runsIn 1980, Dover's drivers were transporting approxi-mately three round trip loads per day. This resulted invery little overtime pay for the drivers. In 1981, Maccar-ini went to the shop steward and asked if the driverswould like to work overtime and was given an affirma-tive answer. Thus, in 1981, Maccarini had the driversperform four turnarounds per day rather than three re-sulting in overtime pay on a weekly basis to the driversof 5 to 7 hours per week. To accomplish the four runs inthe daylight hours, as was necessary, the driver wouldhave to give up part of his unpaid one-half hour lunchperiod. It was contemplated by Maccarini that the driv-ers would be able to take an abbreviated lunch hour of15 or 20 minutes while performing one of the runs andnot pass up lunch altogether. State law allowed the driv-ers, even in overtime situations, to take up to 20 minutesfor lunch. Although the other drivers at Dover liked thesituation because of the extra pay it gave them duringthe driving season, Hansen did not and complained aboutthe situation continuously. However, he filed no formalgrievance with the Union in regard to the overtime pro-cedure.3. The hopper complaintPart of the job requirement at Dover was that driversback up to a sand and gravel hopper for loading. Al-though the other drivers performed this duty withoutany problems, Hansen repeatedly complained about it.At one point in the summer of 1981, Hansen flatly re-fused to do this and stopped operating his truck and at-tempted to leave the premises. Shop steward Dorn andMaccarini talked him out of leaving, although he wasgiven a warning.4. Equipment complaintsThe evidence reflects that Hansen complained continu-ously about the condition of his truck. Shop stewardDorn testified that those things about which Hansencomplained which were legitimate safety concerns werefixed almost immediately or shortly thereafter. The Com-pany's mechanic testified that Hansen would bring histruck in almost on a daily basis around 3:30 p.m. thoughquitting time was 4:30 p.m. One of his major complaintswas with broken running lights utilized for nighttime op-449 DECISIONS OF NATIONAL LABOR RELATIONS BOARDerations. As the trucks did not operate at night, theselights were not necessary for the safety of the operationof the truck. The mechanic also testified that during thesummer of 1981, because he would not respond to one ofHansen's complaints quickly enough, Hansen becamevery angry and they nearly came to blows. The mechan-ic and shop steward Dorn also observed Hansen arguingwith and cursing at owner Maccarini some 2 weeks later,with Hansen telling Maccarini that he did not knowwhat he was doing. Dorn also testified that Hansen madederogatory comments about Maccarini to anyone whowould listen.The complaints listed are the primary complaintsnoted by Hansen and discussed in the record. During1981, Hansen did not file any grievance with the Unionwith respect to any of the matters about which he had acomplaint. The evidence reflects that, in the years pre-ceding 1981, Hansen had also continually complainedabout one thing or another. However, during the 1981work season, Hansen's complaints became more numer-ous. The General Counsel urges that Hansen's com-plaints, which formed the basis or at least the back-ground for his termination, were protected because theyarose out of the labor agreement or were otherwise pro-tected concerted activity. I disagree.To the extent that Hansen's complaints about Kuchen-meister arose out of a misinterpretation of the seniorityprovisions of the contract, perhaps Hansen's complaintswould have been protected had they ceased when helearned that he was incorrect. However, Hansen was stillcomplaining about the Kuchenmeister incident as of thetime of the hearing. Hansen's complaints with respect toequipment, which might have foundation in the contract,did not appear to me to be directed to safety so much asbeing something about which to complain. The same istrue with respect to the overtime situation. In none ofthese incidents did Hansen attempt to invoke the griev-ance provisions of the contract and pursue his com-plaints. With respect to whether any of the complaintsconstituted protected concerted activity, it must be notedthat Hansen acted alone in all of his complaint activity.The review of the record as a whole makes it clear tome that Hansen was acting solely in his own behalf withrespect to each and every complaint mentioned in therecord. I find that the welfare of his fellow employeeshad absolutely no bearing on the matters about which hecomplained.Maccarini testified, and I fully credit his testimony,that he believed Hansen was unhappy in his work atDover and that, having previously warned Hansen abouthis performance, the incident of September 4 justified hisdischarge. I find that Maccarini's belief that Hansen wasdissatisified with his job was legitimate because Hansen'scomplaints did not have any real basis in the pertinentlabor agreement, because he did not follow up his com-plaints by utilizing the grievance procedures contained inthat agreement, and because his complaints were solelyon his own behalf, were constant, and were about virtu-ally every feature of his job. The fact that Hansen's dis-charge was based, in part, on this belief does not call fora remedy as I find that under all the circumstances Han-sen's complaints and actions were not protected under,the Act. Therefore, I also find that the Respondent,Dover Stone & Sand Corp., did not, by its discharge ofHansen, commit an unfair labor practice within themeaning of the Act.B. Allegations with Respect to the Union's Failure toProvide Fair RepresentationIt is the position of the General Counsel that the Re-spondent Union violated its duty of fair representation toHansen by not processing a grievance about his dis-charge to the fullest extent allowed in the labor agree-ment. On September 4, the local business representative,McConnell, was informed by a call from Maccarini thatHansen had not come in to work that day, that his truckwas sitting in the yard, and that Maccarini was quiteupset. Maccarini also explained that Hansen had com-plained the day before about something, that there wastrouble at the plant the night before, and that Hansenhad left early and had not fueled up. Maccarini also saidthat he had had it with Hansen and that he wanted tofire him. McConnell urged him not to do that and to talkto him first. Maccarini told McConnell that he was goingto take a check to Hansen and that if he were not sickthat he would be fired. Maccarini was advised byMcConnell to take Dorn because the Union would nottake an employer's word against a driver's.Although McConnell offered to find another driverfor Hansen's idle truck, Maccarini told him that as of thetime they were talking it would be afternoon before adriver would become available and it was not worthpaying a driver for a full day when he could only worka partial day.A meeting was set up between McConnell, Dorn,Hansen, and Maccarini for September 8 to discuss thedischarge. When McConnell arrived at Dover, he dis-cussed what had happened with Hansen and advisedHansen that he wanted to talk with Maccarini alone firstbefore everyone met. McConnell began his conversationwith Maccarini and during the conversation Dorn andHansen walked in. According to McConnell, Hansen satdown and began to complain about overtime, his lunchbreak, and Kuchenmeister, and the meeting "blew up."After the meeting, having determined no fight with otherdrivers had actually taken place, McConnell gave this in-formation to Maccarini and again urged him not to dis-charge Hansen. Maccarini informed McConnell that hewas very upset about the truck being parked and losingthe income for the day. McConnell testified that Maccar-ini was still upset about the way that Hansen had left theplant the night before. Maccarini also pointed out thatMcConnell had talked him out of firing Hansen on vari-ous other occasions and he was not going to be talkedout of it on this one.Under the Local's standard procedure, McConnell hasthe authority upon investigation to determine whether ornot a grievance should be processed further. Hansen andhis wife met with shop steward Dorn, McConnell, andMcConnell's superior, the Local's secretary-treasurer,Raymond Ebert, on September 16. McConnell offeredthat he thought that Maccarini had cause for dischargingHansen. Hansen presented his case and Ebert informed450 DOVER STONE & SAND CORP.Hansen that he would look into it and get back to him.Hansen received a letter from Ebert on September 18,stating that Ebert agreed that Hansen was properly dis-charged. Following this letter, Hansen filed a letter withElmore Schueler, president of Local 445, and received aletter of return stating that the president would investi-gate the facts of the matter. No further communicationwas received by Hansen from Schueler. Thereafter, theLocal found Hansen other employment.Having heretofore determined that the RespondentCompany was justified in discharging Hansen, I believethat the Respondent Local did all that it was required todo in order to fairly represent Hansen. The Local's rep-resentative McConnell made bona fide efforts to dissuadeDover from terminating Hansen and after investigatingthe facts decided it would not be fruitful to pursue thematter to arbitration. Instead it offered to find Hansenother employment and subsequently did so. I find that byits actions in this matter, the Respondent Union did notviolate Section 8(b)(1)(A) of the Act.Upon the foregoing findings of fact and the entirerecord in this case, I make the followingCONCLUSIONS OF LAW1. Dover Stone & Sand Corp. is an employer withinthe meaning of Section 2(2) of the Act and is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent Dover Stone & Sand Corp. did notengage in unfair labor practices within the meaning ofSection 8(a)(3) or (1) of the Act by discharging RobertHansen.4. The Respondent Union by its actions in representa-tion of Robert Hansen did not engage in unfair laborpractices within the meaning of Section 8(b)(IXA) of theAct.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mendedORDER2It is hereby ordered that the consolidated complaint beand the same hereby is dismissed.I If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102A48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.451